Citation Nr: 0404301	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 2002, which denied service connection for 
bilateral sensorineural hearing loss and diabetes mellitus.  

In June 2003, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge, sitting in 
Atlanta, Georgia, in connection with this appeal.


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss is not 
shown to be related to active duty.

2.  The veteran's diabetes mellitus is not shown to be 
related to active duty.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
active service.  Nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Diabetes mellitus was not incurred in active service.  
Nor can it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the law were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, such as the one in this 
case, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim for service connection for arthritis.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in December 2001, the RO advised the veteran of the 
VA's VCAA duties, including the duty to assist him; 
information and evidence needed to establish entitlement to 
the claim; what has been completed to date; what evidence is 
still needed; what evidence the VA is responsible for 
obtaining; what information the veteran must provide to help 
the VA assist the veteran in developing the claim; and who to 
contact if he has questions or needs assistance.  Further, in 
the Statement of the Case (SOC) dated in October 2002, the RO 
set forth 38 C.F.R. § 3.159, the regulation pertaining to 
VA's duty to assist the veteran.  The Board accordingly finds 
that VA has fulfilled its duty-to-notify obligations 
consistent with the VCAA and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  In particular, it is noted that all 
medical treatment and testing records relevant to the claim, 
including records from VA medical centers (VAMCs) and records 
from private physicians, have been obtained and associated 
with the claims folder.  Further, the record indicates that 
the RO has attempted to obtain the veteran's service medical 
records and determined subsequently that they likely were 
destroyed in a fire long ago.    
     
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Accordingly, a decision on 
the merits at this time would not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Laws and Regulations on Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  If a veteran served 90 days or more during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss or diabetes mellitus became manifest to a degree of ten 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  See 38 C.F.R. §§ 3.307(a), 
3.309(a) (2003).

There are other VA regulations specific to sensorineural 
hearing loss.  Under 38 C.F.R. § 3.385 (2003), impaired 
hearing would be deemed a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  The severity of hearing impairment is evaluated 
consistent with 38 C.F.R. § 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, and § 4.86 (2003).

III.  Evidence

Having reviewed all of the evidence and information of 
record, the Board notes, as an initial matter, that the 
record does not include the veteran's service medical records 
because they apparently were destroyed in a fire long ago.  
However, the record reflects that, in the course of 
attempting to obtain the veteran's service medical records, 
the RO did secure a Certification of Military Service, which 
indicates that the veteran was discharged from service in 
March 1953.  However, in his application for VA benefits, the 
veteran stated that he served from March 1951 to November 
1956.  

The veteran further maintains that he incurred acoustic 
trauma in service while participating in live artillery fire 
exercises for basic training.  After discharge he had 
schooling to become a mechanic, and worked as a pool 
technician and a driver of ambulances, jeeps, and trucks.  He 
denies that civilian employment after discharge exposed him 
to acoustic trauma.  The veteran's wife testified that, to 
her recollection, the veteran told her about acoustic trauma 
during basic training after he returned from service.  See 
transcript of the June 2003 hearing.   

As for diabetes mellitus, the veteran testified that he had 
no knowledge of having had diabetes in service or within one 
year after discharge from service.  He further testified that 
he does not know when he began treatment for diabetes.  The 
veteran's wife testified that, to her knowledge, her husband 
began diabetes treatment some 10 to 15 years ago.  See 
transcript of the June 2003 hearing.

As for medical evidence, the record indicates that the 
veteran was treated at the VA medical center (VAMC) for both 
hearing impairment and diabetes.  More specifically, VAMC 
outpatient treatment records show that the veteran reported a 
history of hearing impairment in early 2000, without specific 
information as to how be believes he incurred hearing loss.  
Beginning in early 2001, the veteran was seen at the VAMC for 
management of hearing impairment, which primarily entailed 
adjustment of hearing aids, reportedly purchased by the 
veteran, for greater comfort and fit.  On one occasion in 
August 2001, the veteran reported that the right ear device 
had malfunctioned and was sent to the manufacturer for 
repair.  In late 2002, a VA audiologist suggested that the 
veteran could be a candidate for cochlear implants.  

Significantly, the only evidence in the VAMC outpatient 
treatment notes indicating a specific accounting of the onset 
of hearing loss is found in notes dated in September 2000 - 
they show that the veteran reported service-related noise 
exposure and that his hearing loss had its onset 
approximately 30 years ago.  Also at that time, a VA examiner 
noted that an audiologic evaluation revealed "moderate to 
severe" sensorineural hearing loss in the right ear, and 
"moderately-severe to profound" sensorineural hearing loss 
in the left ear.  Speech reception threshold was noted to be 
in agreement with pure tone average.       

Further, the record provides three audiometry examination 
results (graphs), dated in June 1989, February 1993, and 
October 1993, apparently completed at private facilities.  
They are not accompanied by reports or other interpretative 
explanations of what the audiometry tests show in terms of 
hearing acuity and hearing impairment over time.   

As for diabetes, the veteran was seen numerous times from 
beginning in early 2000 for diabetes management 
consultations, which included instructions on regular glucose 
monitoring and laboratory testing for blood sugar levels.  
VAMC outpatient treatment reports dated in mid to late 2000 
and early 2001 further indicate assessment of hyperlipidemia 
and consultations on a diabetic diet.  In May 2001, the 
veteran was noted to have peripheral neuropathy, apparently 
determined to be related to diabetes.  The veteran continued 
to be seen at the VAMC in late 2001 for diabetes management 
consultations.  See VAMC outpatient treatment notes.        

Finally, the record shows that Dr. A. T. M., a private 
physician, wrote a letter in October 2001, stating that the 
veteran reportedly failed a Department of Transportation 
physical examination (apparently necessary for a driver 
position) due to several disorders, including a cardiac 
condition, diabetes, and hearing impairment.  The doctor does 
not opine as to the etiology of either hearing impairment or 
diabetes or when either disorder had its onset.  In this 
connection, the Board notes that, at the June 2003 hearing, 
the veteran testified that he had failed a physical 
examination necessary for a truckdriver position.   

IV.  Analysis

First, with respect to the hearing testimony of the veteran 
and his spouse, both individuals are competent to report 
their personal knowledge of the occurrence of any injury 
and/or symptoms the veteran might have experienced in 
service.  In light of the unavailability of service medical 
records or other corroborating evidence contemporaneous to 
the period of service not due to the veteran's fault, the 
Board is inclined to concede that their testimony concerning 
in-service acoustic trauma is a true accounting of the facts.  
Nonetheless, the law provides that testimony of laypersons 
not shown to be qualified to render a medical opinion as to 
the etiology of a disease or disorder cannot, alone, be the 
basis for granting service connection.  See, e.g., Espiritu 
v, Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
must find competent medical evidence of the current 
manifestation of a disease or disorder, as well as evidence 
that such disease or disorder is causally or etiologically 
related to active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003); see also Pond v. West, 12 
Vet. App. 341 (1999).

With respect to bilateral sensorineural hearing loss, the 
only evidence in the record attributing hearing loss to in-
service acoustic trauma is that provided by the veteran and 
his spouse.  There is ample medical evidence that the veteran 
has significant hearing impairment in both ears, and that he 
wears hearing aids.  However, the record provides no medical 
evidence as to when hearing loss had its onset or as to the 
cause of hearing impairment; nor is there a medical opinion 
ruling out nonservice-related factors (i.e., exposure to 
noise during civilian employment) as causes.  Even if the 
Board were to accept the earliest evidence pertaining to 
hearing acuity (that is, the audiometry chart dated in June 
1989), as evidence of onset of hearing loss, this is more 
than three decades after discharge.  

As for diabetes mellitus, there also is ample evidence that 
the veteran currently has diabetes.  However, the veteran 
himself conceded that he had no knowledge of having had 
diabetes in service, or within one year after service.  His 
spouse also testified in June 2003 that the veteran began 
treatment for diabetes some 10 to 15 years earlier, which 
would indicate treatment beginning in the late 1980s at the 
earliest, and some three decades after discharge.  Indeed, 
the first medical documentation of the veteran's diabetes is 
dated in early 2000 (VAMC outpatient treatment records).   

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim with 
respect to both issues.  Accordingly, the veteran is not 
entitled to a benefit of reasonable doubt in favor of the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Service connection for bilateral sensorineural hearing 
loss is denied.

2.  Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



